TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00536-CR

AND

NO. 03-94-00537-CR





Makorey Pegues, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NOS. 0941161 & 0941162, HONORABLE LARRY FULLER, JUDGE PRESIDING





PER CURIAM

	After accepting appellant's pleas of guilty and hearing his judicial confessions, the
district court in each cause found appellant guilty of aggravated sexual assault.  Act of May 26,
1987, 70th Leg., R.S., ch. 573, § 1, 1987 Tex. Gen. Laws 2275, amended by Act of July 18,
1987, 70th Leg., 2d C.S., ch. 16, § 1, 1987 Tex. Gen. Laws 80 (Tex. Penal Code Ann.
§ 22.021, since amended).  The court assessed punishment in each cause at imprisonment for
forty-five years.
	Appellant's court-appointed attorneys filed a brief in which they conclude that the
appeals are frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488
U.S. 75 (1988); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State,
485 S.W.2d 553 (Tex. Crim. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsels' brief was
delivered to appellant, and appellant was advised of his right to examine the appellate record and
to file a pro se brief.  No pro se brief has been filed.
	We have reviewed the record and counsels' brief and agree that the appeals are
frivolous and without merit.  Further, we find nothing in the record that might arguably support
the appeals.
	The judgments of conviction are affirmed.

Before Justices Powers, Kidd and B. A. Smith
Affirmed on Both Causes
Filed:   March 8, 1995
Do Not Publish